ATTACHMENT TO ADVISORY ACTION

In response to After-Final filed 6/29/2021.  Claims 1-5 and 9-20 are pending.  Claim 20 stands as withdrawn with traverse.  Claims 1-5 and 9-19 are examined thusly.  Claims 1 and 14 were amended.  Claim 8 was cancelled.

This amendment will be entered and the rejections are maintained for the following reasons:

	Applicant asserts that Akutagawa is silent to a fluorothermoplastic material at a concentration of at least about 95 wt% and an acrylated PDMS at a concentration of at least of 0.50 wt% and the fluorothermoplastic material has a refractive index of no greater than 1.4.  With respect to Applicant’s assertions regarding the concentration of the fluorothermoplastic material and acrylated PDMS, Examiner respectfully disagrees and notes that the term “fluorothermoplastic material” does not mean a single resin or material.  Indeed, in the broadest reasonable interpretation, in light of the specification, this can mean a combination of resins and materials.  As such, Akutagawa disclosing component A, which is at least one fluoroolefin at a content of 1 to 50 mass% and component E, which is a fluoropolyether methacrylic derivative, specifically those compounds having that structure found in previously cited para. 0291-0335, at a content of 0.1 to 50 mass%.  The sum of the components would overlap and include the claimed value for the fluorothermoplastic material.  With respect to the acrylated PDMS, Examiner notes that Akutagawa discloses this compound is found at a para. 0096); as such, MD is found at 0 to 7.5 mass% in the total composition, which would include and encompass the claimed range.  Given that Akutagawa discloses ranges that overlap and include the claimed values and Applicant has not pointed out clearly how Akutagawa does not teach the claimed ranges, the Applicant has not shifted the burden to the Examiner and the reference is still applicable.  See MPEP 2144.05(I) and 2145.  While it is agreed that Akutagawa does not explicitly recite the refractive index, it is noted that the materials and contents are within or overlap the claimed ranges; as such, the refractive index of the resulting layer formed from the composition would also include and encompass the claimed refractive index.  Applicant has not provided any technical basis, showing, or reasoning that the reference would not have the claimed properties.  As such, Akutagawa is still considered relevant and applicable to the instant amendments.
	Regarding the Roche reference, Applicant asserts that Roche is silent to the claimed composition.  While it is agreed that Roche does not teach the composition, Roche was used to teach that it is known in the art to dispose an AR coating on either side of a substrate.  However, note that while Roche does not disclose all the features of the present claimed invention, Roche is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, disposing an AR coating on both sides of a substrate in order to increase transmissivity and reduce reflection and in combination with the primary reference, discloses the presently claimed invention.  As such, Roche is still applicable as shown above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783